In a certiorari proceeding to review the determination of the town board of the town of Hempstead, Nassau county, with reference to the establishment of the Uniondale water district, determination of the town board with reference to the establishment of said district unanimously confirmed, with twenty-five dollars costs and disbursements, and certiorari proceeding dismissed. In the same proceeding, order denying the petitioner’s motion to annex an affidavit to the return affirmed, with ten dollars costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.